DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                           
This office action is in response to the amendment filed on 3/21/2022.  Claims 1-9, 11-12, 14-20 remain pending with claims 1, 9, 11, 14-16 have been amended.                              
The 35 U.S.C. § 112 Rejection dated 01/06/2022 is withdrawn due to the amendment filed on 03/21/2022.                              

Response to Arguments
Applicant’s arguments filed 03/21/2022 have been considered but are moot because the arguments do not apply to any of the current rejection.                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0278433), hereafter as Lee, in view of Wang et al (USPN 9,990,073), hereafter as Wang.                                      
RE claim 1, Lee discloses the invention substantially as claimed.                        
Lee discloses that a display panel (see figure 4 and section [0062]; i.e., display panel 501), comprising: a first substrate (see figure 4 and section [0062]; i.e., first substrate 200); a second substrate disposed opposite to the first substrate (see figure 4 and section [0062]; i.e., second substrate 100); wherein the second substrate comprises a substrate layer, a metal layer, a first protective layer and a second protective layer arranged in a stack, and the second protective layer is disposed on a side of the second substrate facing the first substrate (see figure 4 and sections [0062], [0043]; i.e., the second substrate 100 comprising a substrate layer 110, a metal layer of data lines DL1-DLm, a first protective layer 141 and a second protective layer 142 arranged in a stack, and the second protective layer 142 is disposed on the second substrate 100 facing the first substrate 200); a plurality of barrier walls disposed between the first substrate and the second substrate (see figure 4 and sections [0048], [0045]; i.e., the barrier walls 340), wherein a plurality of receiving spaces are defined by the barrier walls, the first substrate, and the second substrate (see figure 4 and sections [0048], [0063], [0064], [0065]; i.e., the plurality of receiving spaces PXA1, PXA2, PXA3 and PXA4 defined by the barrier walls 340 between first substrate 200 and the second substrate 100); and an electrophoretic material contained in each of the receiving spaces (see figures 3&4 and sections [0045], [0062]; i.e., the electrophoretic layer 300 in figure 3, the electrophoretic layer 301 in figure 4).                        
However, Lee does not specifically disclose that the second substrate comprises a nanoparticle layer, wherein the nanoparticle layer comprises metal nanoparticles distributed in an array; and wherein the metal nanoparticles are configured to generate a structural color by plasma resonance with a metal in the metal layer, so that the second substrate reflects visible light.                    
From the same field of endeavor, Wang teaches that usage of plasma resonance to enable specific color light reflection (see column 2 lines 10-15) and that the plasma resonance is generated by using an array of metal nanoparticles (see column 5 lines 43-46).  The motivation of Wang is to enable colors of the light emitted from a writable liquid crystal display to be different in real-time so that content written to the display can be changeable (see column 2 lines 13-23).                          
Lee and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the teachings from Wang in order to enable colors of the light emitted from a writable liquid crystal display to be different in real-time so that content written to the display can be changeable.                                      
RE claim 2, Lee in view of Wang disclose that the electrophoretic material comprises an electrophoretic liquid and electrophoretic particles, and the electrophoretic particles are black charged particles (see Lee sections [0045], [0048], [0049], [0064]; i.e., fluid layer 310, black charged particles 330).                                      
RE claim 5, Lee in view of Wang disclose that electrophoretic particles are configured to move toward the first substrate under an action of an electric field, so that the display panel is in a dark state (see Lee sections [0046], [0047], [0048]; i.e., the black electrophoretic particles 330 are electrified to have a polarity opposite to the polarity of the white electrophoretic particles 320 by the first electrode 220, such that the black particles 330 move to the first substrate 200 according to an electric field formed between the first electrode 220 and the second electrodes 130, so that the display 501 is in a dark state).                                        
RE claim 7, Lee in view of Wang disclose that a plurality of first electrodes and a plurality of second electrodes, wherein the first electrodes are disposed on the first substrate, and the second electrodes are disposed on the second substrate (see Lee sections [0043], [0044]; i.e., first electrodes 220 disposed on the first substrate 200, and the second electrodes 130 disposed on the second substrate 100).                            
RE claim 8, Lee in view of Wang disclose that each of the first electrodes is a transparent electrode, the first electrodes cover a side of the first substrate facing the second substrate and are disposed between the barrier walls, and the second electrodes are disposed at a plurality of corners formed by the second substrate and the barrier walls (see Lee figures 2/3&4 and sections [0043], [0044]; i.e., first electrode 220 includes transparent conductive material, such as ITO, covering a side of the first substrate 200 facing the second substrate 100 and are disposed between the barrier walls 340, and the second electrodes 130 are disposed at a plurality of corners formed by the second substrate 100 and the barrier walls 340).                               
RE claim 9, Lee in view of Wang disclose that wherein the first electrode is configured to apply a voltage to the electrophoretic particles with a polarity opposite to the electrophoretic particles to make the electrophoretic particles move toward the first substrate, so that the display panel is in a dark state (see Lee sections [0046], [0047], [0048]; i.e., the black electrophoretic particles 330 are electrified to have a polarity opposite to the polarity of the white electrophoretic particles 320 by the first electrode 220, such that the black particles 330 move to the first substrate 200 according to an electric field formed between the first electrode 220 and the second electrodes 130, so that the display 501 is in a dark state); and the second electrode is configured to apply a voltage to the electrophoretic particles with a polarity opposite to the electrophoretic particles to make the electrophoretic particles moves toward the corners formed by the second substrate and the barrier walls, so that the display panel returns to a reflective state from the dark state (see Lee sections [0046], [0047], [0048], [0065], [0066]; i.e., the second electrode 220 to apply a voltage to the white electrophoretic particles 320 with a polarity opposite to the black electrophoretic particles 330 to make the white electrophoretic particles 320 move toward the corners formed by the second substrate 100 and the barrier walls 340, so that the display panel 501 returns to a reflective state from the dark state).                              
RE claims 14 and 18, Lee in view of Wang disclose that wherein a material of the metal layer or the metal nanoparticles comprises magnesium, aluminum, molybdenum, copper, silver, or titanium (see Wang, column 5 lines 32-46).                                     
RE claim 15, Lee in view of Wang disclose the invention substantially as claimed.              
However, Lee in view of Wang do not specifically disclose that wherein a size of each of the metal nanoparticles ranges from 3 nanometers to 200 nanometers.                      
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a size of each of the metal nanoparticles ranges from 3 nanometers to 200 nanometers).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                       
RE claim 16, Lee in view of Wang disclose the invention substantially as claimed.              
However, Lee in view of Wang do not specifically disclose that wherein a gap between adjacent metal nanoparticles in the nanoparticle layer ranges from 3 nanometers to 400 nanometers.                        
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a gap between adjacent metal nanoparticles in the nanoparticle layer ranges from 3 nanometers to 400 nanometers).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                 
RE claims 19 and 20, Lee in view of Wang disclose that wherein a material of the first/second protective layer comprises aluminum oxide, silicon nitride, or silicon oxide (see Wang, column 5 lines 32-46).                                                 
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0278433), hereafter as Lee, in view of Wang et al (USPN 9,990,073), hereafter as Wang, and further in view of Komatsu (US 2011/0222141), hereafter as Komatsu.                        
RE claims 3 and 4, Lee in view of Wang disclose the invention substantially as claimed.                 
However, Lee in view of Wang do not specifically disclose that a material of the barrier walls is a hydrophobic/hydrophilic material, and the electrophoretic particles are particles having a hydrophobic/hydrophilic surface.                                  
From the same field of endeavor, Komatsu teaches that use of electrophoretic particles subjected to a hydrophobic/hydrophilic surface treatment (see sections [0019], [0021], [0022], [0129]), in an electrophoretic display (EPD) including a plurality of spaces separated in partitions between a pair of substrates (see section [0006]).  The motivation of Komatsu is improve the formation and retentivity of electrophoretic particles drawn toward a substrate (see section [0129]).           
Lee, Wang and Komatsu are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee in view of Wang by including the teachings from Komatsu in order to improve the formation and retentivity of electrophoretic particles drawn toward a substrate.               
RE claim 6, Lee in view of Wang disclose that the second electrode 220 to apply a voltage to the white electrophoretic particles 320 with a polarity opposite to the black electrophoretic particles 330 to make the white electrophoretic particles 320 move toward the corners formed by the second substrate 100 and the barrier walls 340, so that the display panel 501 returns to a reflective state (see Lee sections [0046], [0047], [0048], [0065], [0066]).                       
However, Lee in view of Wang do not specifically disclose that the electrophoretic particles are configured to adsorb onto the barrier walls.                          
From the same field of endeavor, Komatsu teaches that hydrophobic electrophoretic particles are adsorbed on the dispersion liquid, so that the electrophoretic particles can improve its retentivity drawn by the substrate/wall (see section [0043]).                             
Lee, Wang and Komatsu are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee in view of Wang by including the teachings from Komatsu in order to improve the formation and retentivity of electrophoretic particles drawn toward a wall/substrate.           
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0278433), hereafter as Lee, in view of Wang et al (USPN 9,990,073), hereafter as Wang, and further in view of Hodges et al (US 2017/0017133), hereafter as Hodges.                            
RE claim 17, Lee in view of Wang disclose the invention substantially as claimed.                 
However, Lee in view of Wang do not specifically disclose that wherein the electrophoretic material is electronic ink.                      
From the same field of endeavor, Hodges teaches that an electronic paper display device comprises a layer of electrophoretic ink material (see sections [0003], [0019]).  The motivation of Hodges is to enable holding static images or text for a long period of time without any power supply (see section [0001]).                        
Lee, Wang and Hodges are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee in view of Wang by including the teachings from Hodges in order to enable holding static images or text for a long period of time without any power supply.                  

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                  

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 13, 2022